


110 HR 4096 IH: To facilitate the ability of private property owners and

U.S. House of Representatives
2007-11-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4096
		IN THE HOUSE OF REPRESENTATIVES
		
			November 6, 2007
			Mr. Hunter introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To facilitate the ability of private property owners and
		  local communities that manage public land to clear brush or make other
		  modifications to their property for the purpose of creating fire breaks in
		  order to protect human lives and property.
	
	
		1.Short titleThis Act may be cited as the Wild
			 Fire Prevention Act.
		2.Creation of fire
			 breaks not restricted by Federal lawNo Federal law shall prohibit or restrict
			 private property owners or local communities that manage public land from
			 clearing brush or making other modifications to their property for the purpose
			 of creating fire breaks in order to protect human lives and property.
		
